UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6237



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CLARENCE SPRATLEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CR-95-8)


Submitted:   April 15, 1999                 Decided:   April 20, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Clarence Spratley, Appellant Pro Se. David John Novak, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clarence Spratley appeals the district court’s orders denying

his motions to dismiss his sentence, for release on bail, for

release from custody pending appeal, and for reconsideration.     We

have reviewed the record and the district court’s opinions and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    See United States v. Spratley, No. CR-95-8

(E.D. Va. Jan. 20 & Feb. 9, 1999.     We deny Spratley’s motions for

bail and dismissal of sentence.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                  2